Citation Nr: 0414282	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-30 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is eligible for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1984 to 
July 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office located 
in Muskogee, Oklahoma (RO).  The appellant is the veteran's 
daughter.                  


FINDING OF FACT

The veteran, the appellant's mother, is alive, is not on 
active duty, and does not have a total and permanent 
disability resulting from a service-connected disability.   


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for Dependents' Educational Assistance benefits under Chapter 
35, Title 38, United States Code.  38 U.S.C.A. §§ 3500, 3501 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2003).   


REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2003 determination, the RO informed the 
appellant that her claim for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, was denied because under applicable VA law, she was 
ineligible to receive those benefits.  Thus, in this regard, 
although the Board recognizes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law (see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), nevertheless, in a case such as 
this, where the pertinent facts are not in dispute and the 
law is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim, 
and the VCAA is not applicable.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. 
App. 534 (2002); Barger v. Principi, 16 Vet. App. 132 (2002); 
Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board has 
decided the appeal on the current record without any further 
consideration of the VCAA, and will deny the appellant's 
claim solely because of a lack of entitlement under the law.

Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, may be paid to a child of a 
veteran who: (1) died as a result of a service-connected 
disability; (2) has a total disability permanent in nature 
resulting from a service-connected disability; (3) died while 
a total and permanent service-connected disability was in 
existence; or (4) is on active duty as a member of the Armed 
Forces and, for a period of more than 90 days, has been 
listed by the Secretary concerned as missing in action, 
captured in line of duty by a hostile force, or forcibly 
detained or interned in line of duty by a foreign Government 
or power.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 
21.3021.

Under 38 C.F.R. § 3.340(a) (2003), generally, a total 
disability is considered to exist when there is present any 
impairment of mind or body, which renders it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  A 
total disability permanent in nature is one whose impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b).

The material facts in this case are not in dispute.  The 
record reveals that in June 2002, the RO received an 
application from the appellant for Dependents' Educational 
Assistance benefits.  In an undated subsequent letter from 
the RO to the appellant, the RO requested that the appellant 
submit a copy of her mother's rating letter.  The RO noted 
that the aforementioned rating letter was the letter which 
had informed the appellant's mother of the effective date 
that she had received her permanent and total disability.    

In July 2002, the RO received a letter from the appellant.  
In the letter, the appellant stated that her mother had 
informed her that she was unable to provide a copy of her 
rating letter which had notified her of the effective date of 
her permanent and total disability.  The appellant stated 
that her mother's records were maintained at the VA Regional 
Office in Houston, Texas.  

A Chapter 35 Eligibility Information Exchange report shows 
that on July 1, 2002, the RO contacted the Houston Regional 
Office and requested that they verify whether the appellant 
had established a qualifying relationship to the veteran, and 
whether basic eligibility for Chapter 35 benefits had been 
established.  On July 23, 2002, the Houston Regional Office 
responded that the appellant had established a qualifying 
relationship to the veteran because she was the veteran's 
child.  However, the Houston Regional Office also reported 
that basic eligibility had not been established because the 
veteran was not rated permanently and totally disabled.  

An electronic mail printout, dated on July 23, 2002, shows 
that at that time, the RO again contacted the Houston 
Regional Office and reported that the "M11" screen showed 
that the veteran was receiving a 100 percent disability 
rating, and that the "M13" screen showed no future 
examination.  Thus, the RO again requested that the Houston 
Regional Office verify whether the veteran was in receipt of 
a permanent and total disability rating.  However, according 
to the electronic mail printout, on July 24, 2002, the RO 
received a phone call from the Houston Regional Office and 
was notified that the veteran had been scheduled for a future 
examination, but failed to report to the examination.  In 
addition, the Houston Regional Office further noted that at 
present, the veteran was rated as not permanently and totally 
disabled.  Accordingly, by an August 2002 determination, the 
RO denied the appellant's claim for Dependent's Educational 
Assistance benefits because under applicable VA law, she was 
ineligible to receive those benefits.  The RO noted that in 
order to be eligible for that education benefit, the 
appellant had to be the spouse or child of a veteran who had 
a permanent and total (100 percent) service-connected 
disability.  According to the RO, the evidence did not show 
that the veteran, the appellant's mother, had a permanent and 
total (100 percent) service-connected disability.  The RO 
stated that although the appellant's mother was receiving a 
100 percent rate, that evaluation was not permanent.    

In this case, the Board notes that the appellant does not 
dispute the fact that her mother has not been rated 
permanently and totally disabled.  However, the appellant 
maintains that given that her mother is in receipt of a 100 
percent rating, and has not worked for over 13 years, it is 
her opinion that the total disability is permanent in nature.  
In this regard, the Board observes that to the extent that 
such assertions are offered to establish that the veteran has 
a permanent and total disability, such evidence is not 
competent evidence.  As a layperson, the appellant does not 
have the necessary medical expertise to determine that a 
level of disability is permanent.  See Espiritu v. Derwinski, 
2 Vet. App. 292 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

In the instant case, the Board notes that the veteran is 
alive, no longer on active duty, and although currently 
receiving a 100 percent rating, that evaluation is not 
permanent.  Thus, inasmuch as the veteran does not meet any 
of the requirements previously noted, the appellant may not 
be paid Chapter 35 benefits under 38 U.S.C.A. § 3501, based 
on her status as a child of a veteran.  The Board is bound by 
the applicable law and regulations when determining claims 
for VA benefits, and as the law in this case is dispositive, 
the appellant's claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Moreover, because the law, rather than the 
facts in this case, is dispositive, the benefit of the doubt 
provisions set forth in 38 U.S.C.A. § 5107(b) (West 2002) are 
not for consideration.   


ORDER

Eligibility for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



